Citation Nr: 1414900	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides, for the purpose of accrued benefits.

2. Entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and Hepatitis C, and to include as due to exposure to herbicides, for the purpose of accrued benefits.

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  He died in September 2006.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The claims of entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides, and entitlement to service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and Hepatitis C, and to include as due to exposure to herbicides, were pending at the time of the Veteran's death in September 2006.

2. Esophageal cancer is not a disease for which presumptive service connection is warranted based on in-service exposure to herbicides.

3. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's esophageal cancer was manifested to a compensable degree within one year of separation from active duty, or was causally or etiologically related to active duty, to include as due to exposure to herbicides.

4. The Veteran's diagnosed liver disabilities, to include cirrhosis of the liver, liver cancer, and Hepatitis C, are not diseases for which presumptive service connection is warranted based on in-service exposure to herbicides.

5. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cirrhosis of the liver or liver cancer was manifested to a compensable degree within one year of separation from active duty, or that a liver disability was causally or etiologically related to active duty, to include as due to exposure to herbicides.


CONCLUSIONS OF LAW

1. For purposes of accrued benefits, esophageal cancer was not incurred in or aggravated by active duty and may not be presumed to have been so incurred in or aggravated by service, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 5107, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2013).

2. For purposes of accrued benefits, a liver disability, to include cirrhosis of the liver, liver cancer, and Hepatitis C, was not incurred in or aggravated by active duty and may not be presumed to have been so incurred in or aggravated by service, to include as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 5107, 5121A; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable decision by the agency of original jurisdiction on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Letters dated in May 2006 and February 2007, prior to the initial adjudication of the claims, informed the Veteran and the Appellant of what evidence was required to substantiate the claims and of the claimant and VA's respective duties for obtaining evidence.  In addition, pursuant to a March 2011 Board remand, a February 2012 letter provided the Appellant the requisite notice for the claim for service connection for the cause of the Veteran's death, and notified the appellant of the criteria for assignment of a disability rating and an effective date in the event of award of any benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. 473; Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Following the issuance of the February 2012 letter, the Appellant's claims were re-adjudicated in a July 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

The Board notes that the March 2011 remand instructed that the AMC undertake all actions required by 38 C.F.R. § 19.26, including the issuance of a statement of the case as to the matters at issue.  A review of the claims file shows that in lieu of a statement of the case, however, the AMC issued the July 2012 supplemental statement of the case.  Here, despite the absence of a pertinent laws and regulations section in the supplemental statement of the case, the text of the Reasons and Bases section set forth the information and evidence necessary to substantiate the claims.  Further, communications submitted by the Appellant and her representative subsequent to the February 2012 notice letter, and the July 2012 supplemental statement of the case, demonstrate actual knowledge of the laws and regulations pertinent to the Appellant's claims and of the information and evidence necessary to substantiate the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

Further, the Board notes that because the AMC did not issue the Appellant a statement of the case, the record does not contain a formal substantive appeal with respect to the claims decided herein.  However, the Board finds the statements and evidence submitted by the Appellant and her representative indicated a continued disagreement with the issues, and therefore, the Board finds it may assume jurisdiction of the issues on appeal.  As such, the Board finds the AMC substantially complied with the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

As for VA's duty to assist, the outcome of an accrued benefits claim hinges on the application of the law to evidence that was in the file at the time of the Veteran's death.  38 C.F.R. § 3.1000(a) (2013).  "Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's death."  38 C.F.R. § 3.1000(d) (2013).  Documents generated from a VA facility are deemed constrictively in VA's possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that was associated with the claims file during the Veteran's lifetime include the Veteran's service treatment records, VA treatment records, and private treatment records.    

As discussed above, the Veteran and the Appellant were notified and made aware of the evidence needed to substantiate the claims, the avenues through which they might obtain such evidence, and the allocation of responsibilities between the claimant and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence.  Since the Veteran's demise, the only evidence associated with the record are statements and duplicate private treatment records submitted by the Appellant that do not address the etiology of the Veteran's liver disability or esophageal cancer.  Thus, the Veteran and Appellant have been provided with a meaningful opportunity to participate in the claims process and have done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Accrued benefits and service connection

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid shall, upon the death of such individual, be paid to the living person first listed as follows:  (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, malignant tumors will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.

Esophageal cancer

The Veteran and the Appellant asserted that his esophageal cancer was due to in-service exposure to herbicides.

Preliminarily, the Veteran is presumed to have been exposed to herbicides during active duty based on his presence on land in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  As such, the Board finds the record establishes an in-service event for purposes of service connection.  

Additionally, the record reflects a diagnosis of esophageal cancer in February 2006, and therefore, the Veteran had a current disability for purposes of service connection.  

With respect to presumptive service connection, esophageal cancer is not one of the presumptive diseases that result from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Here, the record indicates that esophageal cancer was first diagnosed in February 2006, approximately 37 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The medical evidence also does not demonstrate complaints of or treatment for symptoms related to esophageal cancer within one year from the Veteran's discharge from service, and the Veteran did not assert that he had experienced continuous symptoms associated with esophageal cancer since active duty.  Thus, the evidence does not show that esophageal cancer manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board finds service connection for esophageal cancer may not be granted on a presumptive basis.    

However, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this respect, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of esophageal cancer or any related esophageal conditions.  In addition, the evidence of record at the time of the Veteran's death did not contain a medical opinion pertaining to the etiology of his esophageal cancer.  Although private treatment records document the diagnosis of and treatment for esophageal cancer, the evidence does not include an opinion provided by a physician that relates esophageal cancer to active duty, to include his presumed exposure to herbicides.  As such, the Board finds the competent medical evidence does not demonstrate that it is at least as likely as not that the Veteran's esophageal cancer was causally or etiologically related to active duty, to include as due to exposure to herbicides.

The Board acknowledges the Veteran's assertions and the Appellant's statements regarding a nexus between his esophageal cancer and his in-service exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a cancer, to include esophageal cancer.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds the nature and etiology of esophageal cancer is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran or the Appellant possesses the requisite training or credentials needed to render a competent opinion as to the etiology of the Veteran's esophageal cancer.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran and the Appellant do not constitute competent medical evidence and lack probative value.  

In this case, the Board must again emphasize that by statute, entitlement to accrued benefits must be based on the evidence in the claims file at the time of the Veteran's death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).  Therefore, the Board is barred by statute from further developing the Appellant's claim, to include the procurement of a medical opinion concerning the etiology of the Veteran's esophageal cancer.

Based on the foregoing, the Board finds there has been no demonstration by competent medical, or competent lay evidence, that it is at least as likely as not that the Veteran's esophageal cancer was manifested to a compensable degree within one year of separation from active duty, or was causally or etiologically related to active duty, to include as due to exposure to herbicides.  In addition, esophageal cancer is not a disease for which presumptive service connection is warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Liver disability

The Veteran and the Appellant argued that he had a liver disability as the result of in-service exposure to herbicides.  Specifically, they asserted that his cirrhosis of the liver, liver cancer, and Hepatitis C were due to exposure to Agent Orange during his tour in Vietnam.

As noted above, the Veteran is presumed to have been exposed to herbicides during active duty, and therefore, the record establishes an in-service event for purposes of service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In addition, the record indicates Hepatitis C and cirrhosis of the liver were diagnosed in November 2005 and hepatocellular cancer (liver cancer) was diagnosed in March 2006.  As such, the Board finds the Veteran had a current liver disability for purposes of service connection.  

However, cirrhosis of the liver, liver cancer, and Hepatitis C are not diseases for which presumptive service connection may be granted.  See 38 C.F.R. § 3.309(e).  Here, the record indicates that cirrhosis of the liver and liver cancer were first diagnosed in November 2005 and March 2006, respectively, many years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran did not assert that he had experienced continuous symptoms associated with cirrhosis of the liver or liver cancer since active duty.  Thus, the evidence does not show that cirrhosis of the liver or liver cancer manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds service connection for a liver disability may not be granted on a presumptive basis.    

With respect to direct service connection, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a liver disability, to include cirrhosis of the liver, liver cancer, or Hepatitis C.  In addition, the competent medical evidence does not indicate that a liver disability is related to active duty, to include exposure to herbicides.  Rather, private treatment records dated in February 2006 show a finding that the Veteran's Hepatitis C and cirrhosis of the liver were secondary to alcoholism.  In addition, the Veteran's hepatocellular carcinoma was linked to his cirrhosis of the liver in a March 2006 private treatment record, and an April 2006 VA treatment record reflects a finding of cirrhosis due to Hepatitis C virus and alcohol abuse.  

Again, the Board recognizes the Veteran's assertions and the Appellant's statements regarding a correlation between a liver disability and his presumed in-service exposure to herbicides.  Here, however, the Board finds the nature and etiologies of cirrhosis of the liver, liver cancer, and Hepatitis C is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307.  The record does not show that the Veteran or the Appellant possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a liver disability, to include cirrhosis of the liver, liver cancer, and Hepatitis C.  Grottveit, 5 Vet. App. at 93.  As such, the lay assertions do not constitute competent medical evidence and lack probative value.  

Based on the foregoing, the Board finds there has been no demonstration by competent medical, or competent lay evidence, that it is at least as likely as not that cirrhosis of the liver or liver cancer manifested to a compensable degree within one year of separation from active duty, or that a liver disability was causally or etiologically related to active duty, to include as due to exposure to herbicides.  Further, the Veteran did not have a liver disability for which presumptive service connection is warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable, and service connection for a liver disability, to include cirrhosis of the liver, liver cancer, and Hepatitis C, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for esophageal cancer, for purposes of accrued benefits, is denied.

Entitlement to service connection for a liver disability, for purposes of accrued benefits, is denied.


REMAND

Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Veteran's certificate of death lists the immediate causes of death as renal failure, dehydration, and hepatorenal syndrome, due to Hepatitis C and indicates that esophageal cancer was another significant condition that contributed to the Veteran's death.  The Veteran is presumed to have been exposed to herbicides during active duty based on his presence on land in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although the conditions listed on the certificate of death are not diseases for which presumptive service connection is warranted based on exposure to herbicides, service connection may be still be granted on a direct-incurrence basis if the evidence indicates the Veteran's current disability is related to active duty, to include exposure to herbicides.  Combee, 34 F.3d 1039.  Therefore, in light of the complexity of the Veteran's conditions at the time of his death and his presumed exposure to herbicides during active duty, the Board finds a remand is warranted to obtain a medical opinion as to the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1. 	Forward the claims file to an appropriate VA clinician for a medical opinion as to the Veteran's cause of death.  The clinician is asked to explain the events and circumstances leading to the Veteran's death based on the medical evidence.  Specifically, the clinician should address the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's cause of death ((i.e. fatal renal failure, dehydration, and hepatorenal syndrome, due to Hepatitis C) was incurred in or aggravated by active duty service, to include exposure to herbicides?

b. Is it at least as likely as not (50 percent probability or greater) that any disease or injury incurred in or aggravated by the Veteran's active duty service, to include his presumed exposure to herbicides, either caused or contributed substantially or materially to, or hastened his death, or rendered him less capable of resisting the effects of the disease primarily causing death?

c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's esophageal cancer was a principal or contributory cause of death?  In this respect, the clinician is advised that in order to be a contributory cause of death, it must be shown that there were "debilitating effects" that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that the condition had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the clinician finds esophageal cancer was a principal or contributory cause of death, then the clinician should provide an opinion as to whether it is at least as likely as not that the Veteran's esophageal cancer was incurred in or aggravated by active duty service, to include exposure to herbicides.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

2. 	Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, issue the Appellant and her representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


